Title: To Benjamin Franklin from Benjamin Vaughan, 24 June 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


          
            My dearest sir,
            London, June 24, 1783.
          
          Having an opportunity of writing you by the Dutch envoy from London, I cannot omit
            sending you a line to tell you that I see nothing more that is amiss here than you know
            of, notwithstanding Mr Knox & two or three people pretend that the Loyal Colonies
            are to have the trade to the islands. If
            you keep firm, & good humored, I hope you will in the end lose nothing. From what I know however of this & of the last
            ministry, things will go down better, if put them upon the footing of reasonableness and
            kindness, & the necessity & concordance of circumstances, rather than upon any
            other footing. John Bull has been fed a long time upon dainty food of his own dressing, and he does not like to see other people prescribing to him.— Your former proceedings have been
            successful, principally because you had people of better sense at home than you now
            have. At least I, who am a timid conciliating man, am apt to think so. You may be wiser
            at Paris however than I am, but I wish you may not push the manner of conducting the thing too far, for we are on the whole irritable.
          There are strong symptoms that the king does not relish the present ministry, and if he
            were to change, it is likely enough he would think of our friends. He has gained, &
            the ministers have lost credit, by the disputes about the Prince of Wales’s
              establishment; to whom the king has
            been very liberal hitherto, as to money.— Lord Shelburne is gone to Spa, with Lady
            Shelburne; but Mr. Pitt stays at home.— The prince is very far from being pleased, they
            tell me.
          I am very sorry for the accident to your electrical machine, the box containing which,
            appears to be damaged; but I have
            ordered a new one to be forwarded immediately.— I am sorry that so much of the summer
            slips away without your coming here. If you do not come with your son, it will be the very deepest
            disappointment of my life; of which be assured.
          I am soon going to be releived from the troublesome state I am in with my family. They
            embark this week. My time will then be my own again; and, unless I see an honest reason why I should not write, or these Bystanders should occupy me, you & Mr Jay will often hear
            from me probably, if matter occurs.
          I remember some time ago I was desired to enumerate the virtues of castor oil, &
            the mode of taking it. Its first virtues
            arise from its being an innocent evacuant, & which
            gives no pain when it operates. The West Indians add a
            thousand others; as for the gravel, & so on.— The mode of taking it is putting a table spoonful, more or less according to constitution or
            use, into a little cold water, or into milk or brandy or rum. I use the former method;
            and when the oil is good, that is, not rancid, it is not
            unpleasant altogether in point of taste.
          I am keeping open my letter to learn news for you, without missing however my
            opportunity.
          NB. My friends not returning in time I close this
            letter, with my usual assurances that I am, my dearest sir, your ever devoted, most
            affectionate & grateful,
          
            Benjn: Vaughan
          
          
            P.S. In speaking above, I wish
              to convey, that it will not be wholly well taken to be cavalier-like & cold about
              the English connection. I do not indeed see how sensible men here could help
              themselves upon this subject, but men who have not sense may feel less embarrassed on
              the subject;—and though they may be forced to come to, at last, yet they will first
              try to get many other methods of putting an end to the business.
          
        